* * * In the case at bar the testimony shows that the petitioner has received compensation from the respondent by way of agreement: Temporary disability, seven and three-sevenths weeks at the rate of $17 per week, and permanent disability seven weeks at the same rate, based on twenty per cent, loss of function of the right index finger. Taking the testimony as a whole, I am of the opinion that the petitioner has been properly compensated for injuries sustained by him as a result of the accident of November 27th, 1923, and is entitled to no further compensation benefits.
T find, therefore, in favor of the respondent, John Pawlowski, and against the petitioner, John Schmidt, and dismiss the petition.
John J. Stahl.

Referee.